FRANKLIN TEMPLETON INVESTMENTS One Franklin Parkway San Mateo, CA 94403-1906 July 5, 2016 Filed Via EDGAR (CIK #0000757010) Securities and Exchange Commission treet NE Washington, DC 20549 RE: Franklin Tax-Free Trust (Registrant) File Nos. 002-94222 and 811-04149 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 56 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on June 27, 2016. Sincerely yours, FRANKLIN TAX-FREE TRUST /s/ Karen L. Skidmore Karen L. Skidmore Vice President and Secretary KLS:trw cc: Bruce G. Leto, Esq. Marguerite C. Bateman, Esq.
